Citation Nr: 0933147	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-13 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for dental trauma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 2000 to May 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The Veteran was scheduled to appear at a hearing before a 
Veterans Law Judge in September 2008, but failed to report.  
He did appear at a hearing before a Decision Review Office at 
the Cleveland, Ohio RO in January 2008, and a transcript of 
the hearing is on file.  


FINDING OF FACT

The evidence of record shows that residuals of a fracture for 
teeth numbered 8, 9 and 10 were incurred as a result of 
dental trauma during service.


CONCLUSION OF LAW

Residuals of fractures for teeth numbered 8, 9, and 10 were 
incurred in service as a result of dental trauma.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.381 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II. Merits of the Claim for Dental Treatment

The Veteran filed a service connection claim for three broken 
death.  He noted in the November 2006 notice of disagreement 
that he did not want disability compensation, but treatment 
for his teeth that were injured in service.  The Veteran 
testified in January 2008 that when he picked up a wooden 
chair in service, one of the arms broke off the chair and hit 
him in the mouth causing his teeth to break.  He testified 
that the dentist sealed the nerves and conducted three root 
canals.  The Veteran reported that the dentist put in a 
temporary tooth and filled the other two teeth as a temporary 
fix.  The Veteran indicated that after service, he attempted 
to get dental treatment from VA but he was turned down.  
Thereafter, his temporary teeth ended up breaking off a year 
to two after he was discharged from service and he received 
treatment from a private dentist.  The Veteran testified that 
the private dentist provided him with a temporary fix for his 
teeth and that his plastic tooth is loose and about to fall 
off.  DRO Hearing Transcript at 5.

The Veteran's service dental records show that in March 2002 
the Veteran reported that he chipped his teeth.  The dentist 
documented that teeth number 8 and 9 had a class II ellis 
fracture with possible pupal involvement.  Pulp was able to 
be seen through the very thin dentinal wall.  Tooth number 10 
had a class III ellis fracture with open exposed pulp.  A 
radiograph showed no root fracture.  The dentist documented 
the treatment plan was to perform a root canal on tooth 
number 8, 9 and 10.  The service dental records detail 
further treatment for a traumatic fracture of teeth number 8, 
9 and 10 in March, April and May 2002.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).  As to each noncompensable service-connected 
dental condition, a determination will be made as to whether 
it was due to combat wounds or other service trauma.  38 
C.F.R. § 3.381(b) (2008).  The significance of finding a 
dental condition is due to service trauma is that a veteran 
will be eligible for VA outpatient dental treatment, without 
being subject to the usual restrictions of a timely 
application and one-time treatment.  38 C.F.R. § 17.161(c) 
(2008).

In light of the above evidence, the Board is satisfied that 
there is sufficient evidence to find that the veteran 
sustained dental trauma to teeth number 8, 9 and 10 during 
service, which resulted in residual damage.  As such, service 
connection is granted for residuals of a fracture to teeth 
number 8, 9 and 10 for the purpose of VA outpatient dental 
treatment.


ORDER

Entitlement to service connection for residuals of fractures 
to teeth numbered 8, 9, and 10 is granted.  




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


